Citation Nr: 1126988	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for II/VI systolic murmur, status post aortic valve replacement, mitral valve replacement, and tricuspid valve anuloplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran had active service from April 1971 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an evaluation in excess of 10 percent for II/VI systolic murmur, status post aortic valve replacement, mitral valve replacement, and tricuspid valve anuloplasty (heart disability).  


FINDING OF FACT

The competent evidence of record shows that the Veteran's heart disability manifests a workload of metabolic equivalents (METs) greater than 8, and no cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram, or x-ray; nor are there any episodes of acute congestive heart failure in the past year and the Veteran's left ventricular has an ejection fraction greater than 50 percent.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for  II/VI systolic murmur, status post aortic valve replacement, mitral valve replacement, and tricuspid valve anuloplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes (DC) 7016 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A September 2006 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted to assess the current severity of the Veteran's service-connected disability.  While the Veteran has argued that the 2006 examination was "too stale" for evaluative purposes and was inadequate because the medical records and claims file were not available for review, a subsequent examination was conducted in 2008; the medical records and c file were reviewed, and the findings are consistent with the 2006 examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




Analysis

The Veteran seeks an evaluation in excess of 10 percent for her heart disability.  She contends that because she had open heart surgery, has to use blood thinners for the rest of her life, and has to frequently go to the doctor for routine colds she deserves a higher rating.  

The RO granted service connection for a heart disability in March 1994, assigning a 0 percent rating effective May 1, 1993 under DC 7099-7016.  Under that same diagnostic code in a February 2005 rating decision, the RO assigned a 10 percent rating effective November 27, 1996; a 60 percent rating effective March 20, 2003; a temporary total evaluation effective May 7, 2003; a 60 percent evaluation effective December 1, 2003; and a 10 percent evaluation effective December 10, 2004.  The RO continued the Veteran's 10 percent evaluation under DC 7099-7016 in the November 2006 rating decision on appeal.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's heart disability has been rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7016.  The rating criteria in pertinent part are as follows: A 30 percent is assigned when workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on EKG, echocardiogram, or X-ray.  A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A note to the rating schedule explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METs exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.

February 2006 private treatment records note that the Veteran was taking blood thinners for a long time, and has valvular heart disease and hypertension.  The Veteran had no chest pain and appeared in no acute distress.  

An August 2006 VA examination report notes that the Veteran had an aortic and mitral mechanical valve replacement in 2003.  Since her last examination she has developed more fatigue from walking up the 13 stairs at her home, but still walks 3 miles per day.  The Veteran had her heart procedure secondary to rheumatic heart disease occurring prior to entering service.  The Veteran's current fatigue does not affect work, but her ability to walk up hills and stairs is impacted.  A physical examination was conducted and the Veteran's heart was noted to have a systolic murmur.  An EKG revealed a sinus bradycardia and was otherwise normal.  The Veteran's heart was slightly enlarged and pulmonary vasculature was normal.  Valve prostheses are in place; there are no pleural effusions.  A diagnosis of rheumatic heart disease, status post mitral and aortic valve replacement, was given.  Left ventricle ejection fraction was noted to be 60-65 percent, and METs were estimated to be over 10.  The examiner noted that the Veteran has extreme iron deficiency anemia and was placed on iron treatment.  The contribution of her heart condition to her fatigue will be unknown until she recovers from her iron deficiency.   

A September 2006 private treatment record notes that she had normal resting systolic function, and a right-left ventricle ejection fraction of 60-65 percent.  

A September 2006 VA hospitalization report notes that the Veteran was hospitalized for anemia.  Upon further questioning she revealed that she exercises for 30 minutes every day, walking up and down hills for 15-20 minutes with only minor shortness of breath.  She denied any lightheadedness, chest pain, dizziness, melena, hematochezia, or change in her stools.  She reports that she has had fatigue for 1 year.  

A VA examination was conducted in March 2008, and the examiner noted a review of the Veteran's claim file.  The Veteran is working at a child care development center doing child care.  She has a systolic murmur status post valve replacement.  No chest pain or shortness of breath and she can walk 30 minutes a day without problems.  No effect on work or daily activities.  A physical examination was conducted and the Veteran's heart had a regular rhythm and rate, but a systolic murmur at various points.  A chest x-ray was performed and an impression of status post sternotomy, prosthetic aortic and mitral valve, and tricuspid ring was given.  Mild cardiomegaly; no acute cardiopulmonary changes.  Estimated METs based on activity is greater than 11.  A diagnosis of II/VI systolic murmur, status post aortic valve replacement, mitral valve replacement, and tricuspid valve anuloplasty was given, and the examiner noted that there was no effect on work or daily activities.   

The competent medical evidence of record, including both VA examinations, shows that the Veteran has a workload tolerance of 8 METs or more.  Likewise, the competent evidence of record shows no evidence of cardiac hypotrophy or dilation or any episodes of acute congestive heart failure.  Additionally, the competent evidence of record shows that the Veteran has an ejection fracture greater than 50 percent.  Thus, the competent medical evidence of record shows that the Veteran is not entitled to a higher 30 percent rating, or an even higher 60 percent rating, for her heart disability under 38 C.F.R. § 4.104, DC 7016.  

At no time during the pendency of this claim has the Veteran's heart disability met or nearly approximated the criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran genuinely believes that the severity of her heart disability warrants a higher rating.  She is competent to report symptoms such as chest pain that require only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as her work tolerance in METs, whether she has cardiac hypotrophy or dilation, or the ejection fraction of her left ventricle as these are not the types of things a lay person can observe through their senses.  Thus, her opinion is outweighed by the detailed opinions provided by the VA medical professionals and other private and VA medical evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for a heart disability is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Nor does the Veteran qualify for extra-schedular consideration for her service-connected heart disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms, such as continuous medication and fatigue, included in the criteria found in the rating schedule for the Veteran's heart.  Additionally the Veteran reported during her most recent VA examination that she is employed.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the Veteran has reported that many jobs require lifting 40-50 pounds and extended periods of standing, during her most recent VA examination in March 2008 she reported that she is working and the examiner found that her heart disability has no effects on work or daily activities.  As the record does not show the Veteran has been rendered unemployable as a result of her service connected disability, any inferred TDIU claim is inapplicable in this case.




ORDER

Entitlement to an evaluation in excess of 10 percent for II/VI systolic murmur, status post aortic valve replacement, mitral valve replacement, and tricuspid valve anuloplasty, is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


